17-13162-shl        Doc 823       Filed 05/10/21 Entered 05/10/21 13:39:37       Main Document
                                               Pg 1 of 2



Martin G. Bunin
Veronique A. Urban
FARRELL FRITZ, P.C.
622 Third Avenue, 37th Floor
New York, New York 10017
Tel: (212) 687-1230
Fax: (646) 237-1810

Attorneys for Navillus Tile, Inc.
d/b/a Navillus Contracting


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                     Chapter 11

Navillus Tile, Inc., DBA Navillus Contracting,            Case No. 17-13162 (SHL)

                           Debtor.
------------------------------------------------------x

  NOTICE OF HEARING ON REORGANIZED DEBTOR’S MOTION FOR AN ORDER
       (I) REOPENING BANKRUPTCY CASE FOR THE LIMITED PURPOSE OF
    ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION AND
     (II) ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION

        PLEASE TAKE NOTICE that a telephonic hearing (the “Hearing”) will be held before the

Honorable Sean H. Lane, United States Bankruptcy Judge, on June 10, 2021 at 10:00 a.m.

(prevailing Eastern Time), or as soon thereafter as counsel may be heard, to consider the motion

(“Motion”) of the above-captioned reorganized debtor (the “Reorganized Debtor”) for an order

reopening its chapter 11 case, case no. 17-13162, for the limited purpose of enforcing the chapter 11

discharge and enforcing the permanent injunction with respect to a state court action commenced by

the New York City Housing Authority against the Reorganized Debtor;

        PLEASE TAKE FURTHER NOTICE that any response or objection to the Motion must

be made in writing, state with particularity the grounds therefore, conform to the Federal Rules of

Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York, be
17-13162-shl     Doc 823      Filed 05/10/21 Entered 05/10/21 13:39:37             Main Document
                                           Pg 2 of 2



filed electronically by registered users of the Court’s case filing system and by all other parties in

interest on a 3.5 inch disk, preferably in Portable Document Format (PDF), WordPerfect, or any

other Windows-based word processing format (with an electronic copy sent to Chambers at

shl.orders@nysb.uscourts.gov), and be served electronically upon counsel to the Reorganized

Debtor, Farrell Fritz, P.C., Attn: Martin G. Bunin, Esq. and Veronique A. Urban, Esq.,

mbunin@farrellfritz.com and vurban@farrellfritz.com, so as to be actually received on or before

May 27, 2021 at 4:00 p.m. (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE, that if you wish to be heard with respect to the

Motion, you must attend the Hearing. The Hearing may be adjourned from time to time without

further notice, other than by announcement in Court of such adjournment on the date of the Hearing.



Dated: New York, New York
       May 10, 2021                   FARRELL FRITZ, P.C.


                                      By:     /s/ Martin G. Bunin
                                                  Martin G. Bunin
                                                  Veronique A. Urban
                                                  622 Third Avenue, 37th Floor
                                                  New York, New York 10017
                                                  Tel: (212) 687-1230
                                                  Fax: (646) 237-1810

                                               Attorneys for Navillus Tile, Inc.
                                               d/b/a Navillus Contracting




                                                  2

FF\11462426.1
